Case 2:19-cv-00423-R-AFM Document 33-2 Filed 03/19/19 Page 1 of 5 Page ID #:267




                         EXHIBIT B




                                                                        Exhibit B
                                                                             004
Case 2:19-cv-00423-R-AFM Document 33-2 Filed 03/19/19 Page 2 of 5 Page ID #:268




       CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

        U.A. LOCAL NO. 393 DEFINED BENEFIT PENSION PLAN and U.A.
 LOCAL NO. 393 DEFINED CONTRIBUTION PLAN (“Plaintiff”) declares:
        1.     Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
 has authorized the filing of a motion for appointment as lead plaintiff.
        2.     Plaintiff did not acquire the security that is the subject of this action at
 the direction of plaintiff’s counsel or in order to participate in this private action or
 any other litigation under the federal securities laws.
        3.     Plaintiff is willing to serve as a representative party on behalf of the
 class, including providing testimony at deposition and trial, if necessary.
        4.     Plaintiff has made the following transaction(s) during the Class Period
 in the securities that are the subject of this action:

 Security               Transaction                Date               Price Per Share


                                See attached Schedule A.

        5.     Plaintiff has not sought to serve or served as a representative party in
                                                                                 year
 a class action that was filed under the federal securities laws within the three-year
 period prior to the date of this Certification except as detailed below:
                                           None.




        6.     Plaintiff will not accept any payment for serving as a representative
 party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,




                                                                                  ACTIVISION
                                                                                     Exhibit B
                                                                                          005
Case 2:19-cv-00423-R-AFM Document 33-2 Filed 03/19/19 Page 3 of 5 Page ID #:269




  except such reasonable costs and expenses (including lost wages) directly relating
  to the representation of the class as ordered or approved by the court.
        I declare under penalty of perjury that the foregoing is true and correct.
  Executed this 14th day of March, 2019.
                                         U.A. LOCAL NO. 393 DEFINED
                                         BENEFIT PENSION PLAN and U.A.
                                         LOCAL NO. 393 DEFINED
                                         CONTRIBUTION PLAN


                                         By:
                                               Steven Flores, Chairman


                                         By:
                                               Larry Gates, Co-Chairman




                                                                            ACTiVlSION


                                                                                 Exhibit B
                                                                                      006
Case 2:19-cv-00423-R-AFM Document 33-2 Filed 03/19/19 Page 4 of 5 Page ID #:270




   except such reasonable costs and expenses (including lost wages) directly relating

   to the representation of the class as ordered or approved by the court.
         I declare under penalty of perjury that the foregoing is true and correct.
   Executed this 14th day of March, 2019.
                                          U.A. LOCAL NO. 393 DEFINED
                                          BENEFIT PENSION PLAN and U.A.
                                          LOCAL NO. 393 DEFINED
                                          CONTRIBUTION PLAN


                                          By:
                                                Steven Flores, Chairman


                                          By;                  Ui
                                                Larry G'aCes, Co-Chairman




                                                                             ACTIVISION


                                                                               Exhibit B
                                                                                    007
Case 2:19-cv-00423-R-AFM Document 33-2 Filed 03/19/19 Page 5 of 5 Page ID #:271


                                         SCHEDULE A

                                SECURITIES TRANSACTIONS

          Defined Benefit Pension Plan

                     Date                    Amount of
                   Acquired                Shares Acquired   Price

                  08/14/2018                   17,400        $71.12
                  08/24/2018                    9,800        $73.72
                  10/23/2018                     700         $67.16
                  11/15/2018                   16,800        $52.09
                  12/10/2018                   15,900        $47.87




           Defined Contribution Plan

                     Date                    Amount of
                   Acquired                Shares Acquired   Price

                  08/14/2018                   10,200        $71.12
                  08/24/2018                    5,700        $73.72
                  11/15/2018                    9,900        $52.09
                  12/10/2018                    9,300        $47.87




                                                                        Exhibit B
                                                                             008
